Citation Nr: 1747738	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-34 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

2. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

3. Entitlement to service connection for headaches, claimed as due to exposure to herbicides and contaminated water.

4. Entitlement to service connection for hypertension, claimed as due to exposure to herbicides and contaminated water.

5. Entitlement to service connection for an enlarged prostate, claimed as due to exposure to herbicides and contaminated water.

6. Entitlement to an increased rating for the residuals of an appendectomy, currently 0 percent.

REPRESENTATION

Appellant represented by:	Steven H. Berniker, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1961 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and March 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In February 2017, the Veteran testified during a Board hearing by videoconference.  

During the September 2015 VA examination, the Veteran raised the issue of entitlement to service connection for a hiatal hernia, claimed as due to exposure to contaminated water at Camp Lejeune.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and headaches, claimed as due to exposure to herbicides and contaminated water, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A January 1996 rating decision found that new and material evidence had not been received to reopen a claim for service connection for a back disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2. New evidence raising a reasonable possibility of substantiating the claim for service connection for a back disorder has not been received.

3. Hypertension did not have its onset in active service or for many years thereafter, and is not related to such service, to include exposure to herbicides and contaminated water.

4. An enlarged prostate did not have its onset in active service or for many years thereafter, and is not related to such service, to include exposure to herbicides and contaminated water.

5. The Veteran's disability of residuals of an appendectomy has not been manifested by a small postoperative ventral hernia, not well supported by a belt under ordinary conditions, or a healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.


CONCLUSIONS OF LAW

1. The January 1996 rating decision that found that new and material evidence had not been received to reopen the claim for service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2016).

2. New and material evidence has not been received to reopen the claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for service connection for hypertension, to include as due to exposure to herbicides and contaminated water, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016); 38 C.F.R. §§ 3.309(e), (f) (2017).  

4. The criteria for service connection for an enlarged prostate, to include as due to exposure to herbicides and contaminated water, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016); 38 C.F.R. §§ 3.309(e), (f) (2017).  

5. The criteria for a compensable rating for the residuals of an appendectomy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Code 7339 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, the Veteran filed his claims using VA Form 21-526EZ, which on the form itself provides claimants with the information and evidence needed to substantiate claims seeking service connection and to reopen previously denied claims.  Consequently, the Veteran has been provided with proper 38 U.S.C.A. § 5103(a) notice.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Although an examination or opinion was not obtained in connection with any of the claims for service connection, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claims, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016). 

In this case, the record is absent any evidence of the claimed disorders in active service or for many years thereafter.  Aside from the Veteran's own assertions that his disorders are related to exposure to herbicides and contaminated water at Camp Lejeune, there is no evidence showing a nexus between his claimed disorders and any such exposure in service.  Moreover, as will be discussed in detail below, any assertion as to continuity of symptomatology is not deemed credible.  There is no reasonable possibility that a VA medical opinion would aid in substantiating these claims for service connection since it could not provide evidence of a past event.

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a back disorder was originally denied in a June 1973 rating decision because although the Veteran asserted that he injured the back in service, there was no evidence of an injury in the service treatment records.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2016).  Thus, the decision became final.  

The Veteran attempted to reopen the claim in September 1981 again asserting that he injured the back in service.  A February 1982 rating decision denied the claim because although there was evidence of a current disability, there remained no evidence of the disorder in service, or of a link between any back disorder and service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following that decision.  Thus, the decision became final.  

The Veteran once again attempted to reopen the claim in June 1995 asserting that he injured the back in service and that he has been treated by various chiropractors over the years.  With no evidence of either an injury or a chronic back disorder in service, a January 1996 rating decision found that new and material evidence had not been received to reopen the claim.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision.  Thus, the decision became final.  

The pertinent evidence received since the January 1996 denial includes VA medical records and written and oral statements from the Veteran regarding his back.  While the VA medical records are new and show a history of a back injury in service, they merely reflect the Veteran's report of that history, which was previously of record and considered at the time of the prior denial, and do not contain a medical opinion linking a current back disorder to any such injury.  Therefore, while the evidence is new, it is not material.  The Veteran's statements asserting that he injured his back in service were also previously of record and considered at the time of the prior denial.  Therefore, the evidence is redundant and is not new evidence.  To the extent the Veteran asserted at the Board hearing that his back disorder is due to exposure to contaminated water at Camp Lejeune, he also acknowledged that no doctor has ever told him that his back disorder is due to such exposure, and a disorder of the spine like the one at issue is not recognized by VA as being due to such exposure.  Thus, while this theory of entitlement is new, it is not material as it does not create a reasonable possibility of substantiating the Veteran's claim.  

In sum, while the Veteran asserts that his back disorder is due to injuries in service, and exposure to contaminated water, no objective evidence indicating that his back disorder had its onset in service or is otherwise related to service has been received.  The Board thus finds that the new evidence does not help to establish that the Veteran's back disorder was incurred in service.  Therefore, the new evidence, even when considered credible for the purpose of determining whether it is material, does not create a reasonable possibility of substantiating the claim and therefore the new evidence is not material.

The Board concludes that new and material evidence has not been received to reopen the claim for service connection for a back disorder.  Thus, the claim remains denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including hypertension, if the disease manifested to a compensable degree within the year after service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In this case, the Veteran asserts that he developed hypertension and an enlarged prostate, diagnosed as benign prostatic hypertrophy, as a result of his exposure to Agent Orange or contaminated water at Camp Lejeune.  

The Veteran's service personnel records show that he served at Camp Lejeune.  However, hypertension and benign prostatic hypertrophy are not recognized by VA as diseases associated with exposure to contaminants in the water supply at Camp Lejeune.  38 C.F.R. §§ 3.309(e), (f) (2017).  With respect to exposure to Agent Orange, there is no evidence that the Veteran was exposed to herbicides at Camp Lejeune.  Moreover, hypertension and benign prostatic hypertrophy are not recognized by VA as diseases associated with exposure to herbicide agents.  38 C.F.R. §§ 3.309(e), (f) (2016).  Thus, service connection on a presumptive basis is not warranted.

Notwithstanding the presumptive provisions, service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to exposure to herbicides or contaminants in the water supply at Camp Lejeune.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

However, there is no evidence of hypertension or prostate problems in active service and the earliest evidence of record of hypertension and benign prostatic hypertrophy appears in VA medical records dated in 2011, over 45years after discharge.  In that regard, private medical records dating from the 1990s do not contain any indication of hypertension and benign prostatic hypertrophy.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no competent medical evidence that links either disorder to service.  Thus, the Board finds that hypertension and an enlarged prostate did not have their onset in active service or for many years thereafter, and are not related to such service.  

The Board notes that a lay person is competent to give evidence about observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced hypertension and prostate problems since active service, he is not found to be credible.  He did not complain of hypertension or prostate problems during his separation examination and examination at that time revealed a normal blood pressure and genitourinary system.  There is no medical evidence of the disorders after discharge until 2011.  Lastly, if he had experienced such problems continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in 2012 and 2015.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, there is no competent medical evidence that relates his disorders to active service.

The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record dates the onset of symptoms to after separation from active service and the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the diagnosis or etiology of his disorders.  Again, there is no competent medical evidence that relates his disorders to active service.

In conclusion, service connection for hypertension and an enlarged prostate is not warranted.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must be evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's disability of residuals of an appendectomy has been assigned a 0 percent (noncompensable) rating under Diagnostic Code 7339.  38 C.F.R. § 4.114 (2016).  Thus, his disability has been rated by analogy under Diagnostic Code 7339 for a postoperative ventral hernia.  38 C.F.R. §§ 4.20, 4.27 (2016).

Diagnostic Code 7339 for a postoperative ventral hernia provides for the following ratings: 

A 100 percent rating for a massive, persistent, postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable; 

A 40 percent rating for a large, postoperative ventral hernia, not well supported by belt under ordinary conditions; 

A 20 percent rating for a small, postoperative ventral hernia, not well supported by a belt under ordinary conditions, or a healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt; and

A 0 percent rating for a postoperative ventral hernia with healed wounds, no disability, belt not indicated.

38 C.F.R. § 4.114.

At a September 2015 VA examination, the Veteran stated that he was not aware that he had filed a claim for an increased rating for his residuals of an appendectomy.  He then stated that his appendectomy condition was fully resolved with no residuals and no complaints.  Examination revealed no pertinent findings.  The examiner noted that the Veteran's appendectomy scars were not painful or unstable, or covered a total area greater than 39 square cm (6 square inches).  The examiner further noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to the appendectomy.  The examiner concluded that the Veteran's residuals of an appendectomy did not impact his ability to work.

VA and private medical records do not show any complaints or findings related to the Veteran's appendectomy.

Given the above, the Veteran's appendectomy has not resulted in any symptoms or residual disability.  As such, his disability is most reflective of a postoperative ventral hernia with healed wounds, no disability, belt not indicated.  This falls squarely within the rating criteria for a noncompensable rating under Diagnostic Code 7339.  With no symptoms or residual disability, the Board finds that the Veteran's disability of residuals of an appendectomy has not been manifested by a small postoperative ventral hernia not well supported by a belt under ordinary conditions, or a healed postoperative ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt. 

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a compensable rating.  While the record shows that the Veteran has surgical scars associated with the appendectomy, the findings at the examination do not support a compensable rating under the rating criteria for scars.

In conclusion, an increased rating for the residuals of an appendectomy is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49.









ORDER

New and material evidence having not been received, the application to reopen a claim for service connection for is denied.

Service connection for hypertension is denied.

Service connection for an enlarged prostate is denied.

An increased rating for residuals of an appendectomy is denied.


REMAND

The Veteran asserts that he has PTSD from the stresses of his top secret duties while stationed in Hawaii.  His service personnel records show that he was given secret, then top secret, clearance.  While his VA and private medical records do not contain a diagnosis of a psychiatric disorder, a May 2015 neurobehavioral symptom checklist notes symptoms of memory loss, loss of energy, headaches and other aches and pains, sleep impairment, impaired attention, and impaired concentration.  As these symptoms may be part of an undiagnosed psychiatric disorder, the AOJ should afford the Veteran a VA examination to determine whether he has a psychiatric disorder and, if so, whether it is related to active service.

As the Veteran's headaches may be a symptom of or secondary to an undiagnosed psychiatric disorder, the remand of the psychiatric disorder claim could affect the headaches claim.  Thus, the claims are inextricably intertwined and a decision on the headaches claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:


1. Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder found.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.

(a) If the examiner diagnoses the Veteran with PTSD, the examiner should identify the stressor(s) on which the diagnosis is based.

(b) The examiner should also render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder other than PTSD had its clinical onset during active service or is causally related to such service.  

2. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


